09-2193-ag
         Diallo v. Holder
                                                                                        BIA
                                                                                    Lamb, IJ
                                                                               A 097 530 426
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of April, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                         Chief Judge,
 9                GUIDO CALABRESI,
10                DEBRA ANN LIVINGSTON,
11                         Circuit Judges.
12       _______________________________________
13
14       SEYDOU BOUBACAR DIALLO,
15                Petitioner,
16
17                          v.                                  09-2193-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., U.S. ATTORNEY
20       GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Samy Beshay, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Lyle D. Jentzer, Senior
28                                     Litigation Counsel; Paul F. Stone,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, Washington
31                                     D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Seydou Boubacar Diallo, a native and citizen

6    of Mali,     seeks review of the April 27, 2009, order of the

7    BIA affirming the November 16, 2007, decision of Immigration

8    Judge (“IJ”) Elizabeth Lamb pretermitting his application

9    for asylum and denying his application for withholding of

10   removal and relief under the Convention Against Torture

11   (“CAT”).     In re Seydou Boubacar Diallo, No. A 097 530 426

12   (B.I.A. Apr. 27, 2009), aff’g No. A 097 530 426 (Immig. Ct.

13   N.Y. City Nov. 16, 2007).     We assume the parties’

14   familiarity with the underlying facts and procedural history

15   in this case.

16       Under the circumstances of this case, we review the

17   IJ’s decision as modified by the BIA.     See Dong Gao v. BIA,

18   482 F.3d 122, 125 (2d Cir. 2007).     The applicable standards

19   of review are well-established.     See 8 U.S.C.

20   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

21   (2d Cir. 2009).

22       The agency properly determined that the past


                                     2
1    mistreatment Diallo described did not rise to the level of

2    persecution.     See Ivanishvili v. U.S. Dep’t of Justice, 433

3    F.3d 332, 341 (2d Cir. 2006).       For example, although he

4    testified that a bus he was riding on in 1994 was stopped by

5    a group of Arabs, and that another group of rebels

6    unsuccessfully searched for him in a movie theater, such

7    “mere harassment” does not constitute persecution.       Id.

8        The agency also reasonably found that Diallo failed to

9    establish an objectively reasonable fear of future

10   persecution.     Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d

11   Cir. 2005) (per curiam) (holding that a fear is not

12   objectively reasonable “[i]n the absence of solid support in

13   the record”).     The BIA observed that the State Department

14   reports in the record indicated that “[t]here are no current

15   conflicts, although there have been some signs of

16   dissatisfaction among the Tuareg.”       Furthermore, the IJ

17   properly noted that Diallo’s family continues to live in

18   Mali unharmed.     See Melgar de Torres v. Reno, 191 F.3d 307,

19   313 (2d Cir. 1999) (finding that where asylum applicant’s

20   mother and daughters continued to live in petitioner’s

21   native country, claim of well-founded fear was diminished).

22   Although Diallo argues that his other family members are not


                                     3
1    “similarly situated” because they are female, he testified

2    that his uncle continues to live and work in his village and

3    has not suffered any persecution.

4        Thus, because Diallo failed to establish either past

5    persecution or a well-founded fear of future persecution,

6    the agency did not err in denying his application for asylum

7    and withholding of removal.     See 8 U.S.C. § 1101(a)(42);

8    8 C.F.R. § 1208.16(b)(1); Ramsameachire v. Ashcroft, 357

9    F.3d 169, 178 (2d Cir. 2004).       Diallo does not challenge the

10   agency’s denial of his claim for CAT relief.

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any pending motion

13   for a stay of removal in this petition is DISMISSED as moot.

14   Any pending request for oral argument in this petition is

15   DENIED in accordance with Federal Rule of Appellate

16   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).
17
18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21
22




                                     4